NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ROBERT H. AJAMIAN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5123
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00493-LB, Judge Lawrence J.
Block.
               ______________________

             Decided: December 11, 2015
               ______________________

   ROBERT H. AJAMIAN, Latham, NY, pro se.

    MELISSA M. DEVINE, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA BURKE.
                ______________________

  Before LOURIE, SCHALL, and HUGHES, Circuit Judges.
2                                              AJAMIAN   v. US



PER CURIAM.
                         DECISION
     Robert H. Ajamian appeals the decision of the United
States Court of Federal Claims that dismissed his com-
plaint for lack of jurisdiction. Ajamian v. United States,
No. 15-493 C, slip op. at 2 (Fed. Cl. June 26, 2015). We
affirm.
                        DISCUSSION
                             I.
     Mr. Ajamian filed his complaint in the Court of Fed-
eral Claims on May 7, 2015. Thereafter, during the
period between June 8, and June 16, 2015, he submitted
to the court various documents in support of his claim.
The court deemed these various documents to be part of
Mr. Ajamian’s complaint. On June 26, 2015, the court
granted the government’s motion to dismiss the complaint
for lack of jurisdiction. In its decision, the court stated:
         This court’s authority to hear cases is primari-
    ly defined by the Tucker Act, which grants this
    court subject matter jurisdiction over claims
    against the United States that are founded on a
    money-mandating source of law and do not sound
    in tort. 28 U.S.C. § 1491(a)(1). Upon review of
    plaintiff’s submissions, the court is unable to iden-
    tify any allegations that give rise to any colorable
    claim over which this court has subject matter ju-
    risdiction.
Id. at 1. On July 9, 2015, the court denied Mr. Ajamian’s
motion for reconsideration. Ajamian v. United States, No.
No. 15-493 C, slip op. at 1 (Fed. Cl. July 9, 2015).
    Mr. Ajamian timely appealed the dismissal of his
complaint. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
AJAMIAN   v. US                                            3



                             II.
    “Whether the Court of Federal Claims properly dis-
missed [a plaintiff’s] . . . complaint for lack of subject-
matter jurisdiction is a question of law that we review de
novo.” Folden v. United States, 379 F.3d 1344, 1354 (Fed.
Cir. 2004). In determining whether the Court of Federal
Claims possessed subject matter jurisdiction, we are
“obligated to assume all factual allegations to be true and
to draw all reasonable inferences in [Mr. Ajamian’s]
favor.” Henke v. United States, 60 F.3d 795, 797 (Fed. Cir.
1995).
     In his complaint, as supplemented by his subsequent
filings, Mr. Ajamian alleged that, through inaction, vari-
ous federal agencies had “breach[ed] their fiduciary duties
under the 1934 . . . Securities [Exchange] Act” to protect
him against the criminal actions of certain securities
brokers, entitling him to $150,000 in damages. Govern-
ment Appendix (“Gov’t App.”) 67. Mr. Ajamian asserted
that the existence of the government’s fiduciary duty
amounted to a “contract” with the United States that
brought his suit within the scope of the Tucker Act. Gov’t
App. 67–68. In support of jurisdiction, he also cited to the
Constitution and 28 U.S.C. § 1331. Gov’t App. 69.
    The Court of Federal Claims did not err in dismissing
Mr. Ajamian’s complaint. Although Mr. Ajamian asserts
that the government breached a fiduciary duty that
amounted to a “contract,” in fact, his allegations of inac-
tion by federal agencies, if anything, plainly sound in tort.
As pointed out by the Court of Federal Claims in its
decision dismissing Mr. Ajamian’s complaint, the plain
language of the Tucker Act excludes claims sounding in
tort from the court’s jurisdiction. See Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir.
2008). To the extent Mr. Ajamian alleges violations of
due process under the Constitution, that claim too fails.
“The law is well settled that the Due Process clauses of
4                                              AJAMIAN   v. US



both the Fifth and Fourteenth Amendments do not man-
date the payment of money and thus do not provide a
cause of action under the Tucker Act.” Smith v. United
States, 709 F.3d 1114, 1116 (Fed. Cir. 2013). Finally, Mr.
Ajamian is not aided by 28 U.S.C. § 1331. That statute
provides that “[t]he district courts shall have original
jurisdiction of all civil actions arising under the Constitu-
tion, laws, or treaties of the United States.” The Court of
Federal Claims is not a district court of the United States,
however. Ledford v. United States, 297 F.3d 1378, 1382
(Fed. Cir. 2002). Section 1331 therefore does not confer
on it jurisdiction over Mr. Ajamian’s suit.
    We have considered Mr. Ajamian’s additional argu-
ments with respect to jurisdiction and have found them to
be without merit.
                       CONCLUSION
     For the foregoing reasons, the decision of the Court of
Federal Claims dismissing Mr. Ajamian’s complaint is
affirmed.
                       AFFIRMED